In this case a sale of several tracts of land was made under a decree of this court for partition by J. Johnson (formerly clerk and master to the court of equity for Macon county) as a commissioner for that purpose, and on his report of the sales, the same was confirmed. The war coming on soon after, the cause was dropped from the docket, without any distribution of the proceeds of sale or order of title to the purchasers, and at the last term of this court, with a view of conducting the cause to its proper conclusion, the cause was reinstated on the docket and a rule ordered to issue to said commissioner, Johnson, to report his doings with the bonds taken for the purchase money or the proceeds thereof, and the number and names of the purchasers, and also to report whether any of the purchase money was still due and by whom as may be seen by the order of this court in 82 N.C. 398.
The commissioner, Johnson, having filed his answer to the said rule, it now appears therefrom that he sold tracts of land to six different persons for $946, payable at one and two years, of which sum he collected a portion of the money, leaving in his hands, after deducting the costs, $491, which was never distributed among the heirs; and it further appears from said report that only two of the purchasers have paid in full their bonds, and no title by authority of this court has ever been executed.
Upon such a state of facts disclosed in the answer to the rule, it is now ordered, to the end that further and final proceedings may be had, that an order may be drawn appointing the clerk of this court, or some competent person in Macon county more convenient to the parties, to take and report to this court the kind and quantity of the purchase money received by Johnson; when received, from whom, the value thereof at the time, and any facts deemed *Page 687 
pertinent going to charge or discharge him; and also to ascertain and report the number and names of the purchasers, the amounts due from each, and the situation of the title in respect of each purchaser; and further to ascertain and obtain if possible and file with his report the bonds and other evidences of debt representing the unpaid purchase money, with a view to orders of performance of their contracts or a resale.
And this cause will be continued for further orders and directions on the coming in of the report of the commissioner to be appointed under this order.
 *Page 1